UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7572



ARTHUR F. PIGGOTT,

                                             Plaintiff - Appellant,

          versus

WILLIAM B. DORSEY; BAXTER BELL, Doctor,
Jail Doctor, Williamsburg-James City County
Jail; JAMES PAULK, Classification Officer,
Williamsburg-James City County Jail,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard B. Kellam, Senior District
Judge. (CA-95-713-CV-2)


Submitted:   March 21, 1996                 Decided:   April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur F. Piggott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order overruling

Appellant's objections to payment of a partial filing fee and

granting him an additional thirty days to raise the required fee.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny leave to proceed in forma pauperis on appeal and
dismiss the appeal as interlocutory. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2